Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendments filed February 1st, 2022 has overcome all the following rejections and objections: 
The objections to the Specifications have been withdrawn.
The rejection of Claim 3 under 35 U.S.C. 112(b) has been withdrawn.

Response to Arguments
Applicant's arguments filed February 1st, 2022 have been fully considered but they are not persuasive.
Applicant asserts that Agus et al. (US 2020/0388028 A1; hereafter: Agus) does not teach the limitation of a convolutional neural network (CNN) which includes a plurality of combined convolutional and rectified linear unit (ReLu) layers as claimed in claims 1, 19, and 37 as it does not explicitly mention a rectified linear unit (ReLu) layer. Examiner respectfully disagrees. Agus discloses that in combination with a typical convolutional neural network, leaky rectifying linear neurons are used to assist with training and classification. While Agus does not disclose rectified linear unit (ReLu) in its exact form, leaky rectifying linear neurons are the components that make up the rectified linear unit layer and would therefore suggest and teach that a rectified linear unit layer is used in the convolutional neural network described in Agus. Furthermore, additional prior art references show that rectified linear unit layers are common in the art and are commonly used in conjunction with convolutional layers. For example, Mesmakhosroshahi et al. (US 2019/0065817 A1; hereafter: Mesmakhosroshahi) discloses in ¶3 Socher et al. (WO 2017/031088 A1; hereafter: Socher) also discloses in ¶47 that rectified linear activation functions are commonly used in the structure of convolutional neural network. Since it is common in the art for the ReLu layers to be included in the structure of a convolutional neural network especially in conjunction with convolutional layers, Agus suggests a convolutional neural network that includes convolution and rectified linear unit layers. Furthermore, Examiner respectfully disagrees with Applicant’s assessment that Taerum et al. (US 2020/0085382 A1; hereafter: Taerum) does not disclose ReLu layers. In ¶201, Taerum discloses that the neural network utilizes ReLUs for all activations following convolutions. Convolutions, as known in the art, refer to the convolutional layers of the overall convolutional neural network. Therefore, Taerum also suggests and teaches a convolutional neural network that has a combined convolutional layer and ReLu layers.
With respect to Applicant’s remarks regarding dependent Claims 10 and 11, Agus discloses in ¶43 that the structure of the neural network described is not limited to what is explicitly stated in the reference and can contain any number or combination of layers and substructure. Therefore, in combination with the interpretation of the rectified linear neurons above, Agus suggests and teaches a convolutional neural network with at least 10 combined layers having 64x64x64 feature channels.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-2, 8-14, 19, 37, and 55 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Agus.
Regarding Claim 1, Agus teaches: a non-transitory computer accessible medium having stored thereon computer-executable instructions (¶42: “learnable device 16 also includes non-transitory memory 24 (e.g., DVD, ROM, hard drive, optical drive, etc.) which can have encoded instructions thereon”) for determining at least one breast cancer response for at least one patient (¶12: “the variations seek to predict outcome variables, dependent on tumor biology, such as survival, recurrence, and treatment response”), wherein, when a computer arrangement executes the instructions, the computer arrangement is configured to perform the procedures (¶42: “Machine learnable device 16 includes computer processor 20 in communication with random access memory 22. Computer processor 20 executes the machine learning algorithm”) comprising: receiving at least one image of at least one internal portion of a breast of the at least one patient (¶42: “the method includes a step a) in which a digital image of a stained tissue sample 12 is obtained.”; ¶9: “The learning pipeline described herein is applied to the task of ER prediction in Breast tumors”); and determining the at least one breast cancer response by applying at least one neural network to the at least one image (¶42: “In step c), machine learnable device 16 receives plurality 14 of extracted feature maps as a pre-processed input. Machine learnable device 16 is trained to predict the status of a diagnostic feature”; ¶42: “Examples of such machine learning algorithms include, but are not limited to, neural networks”; ¶12: “the variations seek to predict outcome variables, dependent on tumor biology, such as survival, recurrence, and treatment response”), wherein the neural network is a convolutional neural network (CNN) (¶42: “Particularly useful algorithms for practicing the present invention are neural networks, and in particular, convolutional neural networks.”) which includes a plurality of combined convolutional and rectified linear unit (ReLu) layers (¶43: “The convolutional network can include convolutional layers, pooling layers, fully connected layers, normalization layers, a global mean layer, and a batch-normalization layer.”; ¶91: “Through cross-validation on the training set, it was to use leaky rectifying linear neurons with cross-entropy loss.”).
Regarding Claim 2, Agus teaches: the computer-accessible medium of claim 1, wherein the at least one breast cancer response is a response to at least one chemotherapy treatment (¶12: “the variations seek to predict outcome variables, dependent on tumor biology, such as survival, recurrence, and treatment response”.
Regarding Claim 8, Agus teaches: the computer-accessible medium of claim 1, wherein the CNN includes a plurality of layers (Figure 2; ¶43: “With reference to FIG. 2, an idealized schematic illustration of a convolutional neural network executed by machine learnable device 16 is provided.”).
Regarding Claim 9, Agus teaches: the computer-accessible medium of claim 8, wherein the layers further include (i) a plurality of max pooling layers, (ii) at least one combined fully connected and ReLu layer, and (iii) at least one dropout layer (¶43: “The convolutional network can include convolutional layers, pooling layers, fully connected layers, normalization layers, a global mean layer, and a batch-normalization layer.”; ¶91: “In addition, a dropout layer was used, which randomly eliminates 50% of the neurons during each round of training to prevent co-adaptation of neurons”; ¶91: “Through cross-validation on the training set, it was to use leaky rectifying linear neurons with cross-entropy loss.”)
Regarding Claim 10, Agus teaches: the computer-accessible medium of claim 9, wherein (i) the combined convolutional and rectified linear unit (ReLu) layers includes at least ten combined convolutional and rectified linear unit (ReLu) layers, and (ii) the max pooling layers include at least four max pooling layers (¶91: “The network of the present example has approximately 4.6x105 parameters arranged in six fully convolutional layers, 5 max pooling layers, one global mean layer, and one batch-normalization layer (FIG. 7). Through cross-validation on the training set, it was to use leaky rectifying linear neurons with cross-entropy loss.”; ¶43: “The present embodiment is no limited to by number of convolutional layers, pooling layers, fully connected layers, normalization layers, and sublayers therein.”; the implication here is that the convolutional neural network can have any number of layers).
Regarding Claim 11, Agus teaches: the computer-accessible medium of claim 10, wherein (i) two of the at least ten combined convolutional and rectified linear unit (ReLu) layers have 64x64x64 feature channels, (ii) two of the at least ten combined convolutional and rectified linear unit (ReLu) layers have 32x32x128 feature channels, (iii) three of the at least ten combined convolutional and rectified linear unit (ReLu) layers have 16x16x128 feature channels, and (iv) three of the at least ten combined convolutional and rectified linear unit (ReLu) have 8x8x512 feature channels (Figure 7A; ¶21: “The size of the matrix that holds the convolutional weights is indicated by underlining, where a matrix NxCxXxY has N kernels that act on a C channel input of size XxYxC.”; the implication here is that each of the layers in the convolutional neural network can have a variety of feature channel sizes.).
Regarding Claim 12, Agus teaches: the computer-accessible medium of claim 1, wherein the computer arrangement is further configured to determine at least one score based on the at least one image using the at least one neural network (¶21: “The output is a 1D map of ER predictions, which is averaged and normalized (not shown) to produce an ER score for the image”)
Regarding Claim 13, Agus teaches: the computer-accessible medium of claim 12, wherein the computer arrangement is configured to determine at least one breast cancer response based on the score (¶9: “The learning pipeline described herein is applied to the task of ER prediction in Breast tumors. ER is an important clinical variable as its presence is a strong indicator of response to endocrine therapy.”).
Regarding Claim 14, Agus teaches: the computer-accessible medium of claim 13, wherein the computer arrangement is configured to determine the at least one breast cancer response based on the score being above 0.5 (¶62: “After training the neural network, the pipeline was evaluated on the test set and measured area under the curve (AUC) scores of 0.70 (95% CI= 0.56-0.85) and 0.72 (95% CI= 0.55-0.89) on the IDC-Train and IDC-Test datasets, respectively (FIG. 3). This result suggests that the pipeline indeed learned to predict ER status from H&E images”).
Regarding Claim 19, Claim 19 recites a method that is implemented by the instructions stored on the non-transitory computer-accessible medium claimed in Claim 1. Therefore, the rejection of Claim 1 is equally applied. (See ¶42)
Regarding Claim 37, Claim 37 recites a system that performs the instructions stored on the non-transitory computer-accessible medium claimed in Claim 1. Therefore, the rejection of Claim 1 is equally applied. (See Figure 1)
Regarding Claim 55, Agus teaches: the computer-accessible medium of claim 1, wherein the computer arrangement is configured to determine the at least one breast cancer response by modeling non-linear functions using at least one rectified linear unit (“ReLu”) layer (¶43: “The convolutional network can include convolutional layers, pooling layers, fully connected layers, normalization layers, a global mean layer, and a batch-normalization layer.”; ¶91: “Through cross-validation on the training set, it was to use leaky rectifying linear neurons with cross-entropy loss.”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Agus as applied to claims above, and further in view of Cowens (US 2016/0115551 A1; hereafter: Cowens).
Regarding Claim 3, Agus teaches: the computer-accessible medium of claim 1, but does not explicitly teach that the at least one breast cancer response includes a breast cancer recurrence score.
In a related art, Cowens teaches: that the at least one breast cancer response includes a breast cancer recurrence score (¶137: “The Oncotype Dx test can be used to predict the risk of relapse for stage I/II, node negative, estrogen receptor-positive patients receiving adjuvant Tamoxifen therapy as well as response to cyclophosphamide/methotrexate/5-fluorouracil (CMF) chemotherapy.”) for predicting the risk of recurrence of breast cancer. 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Agus with the above teachings of Cowens to incorporate a genomic test. The motivation in doing so would lie in predicting the risk of breast cancer relapse after treatment.
Regarding Claim 4, Agus, in view of Cowens, teaches: the computer-accessible medium of claim 1, wherein the at least one breast cancer response is a neoadjuvant axillary response (Cowens: ¶137: “The Oncotype Dx test can be used to predict the risk of relapse for stage I/II, node negative, estrogen receptor-positive patients receiving adjuvant Tamoxifen therapy as well as response to cyclophosphamide/methotrexate/5-fluorouracil (CMF) chemotherapy.”; a risk of relapse/recurrence is one type of response to neoadjuvant axially therapy.).

Claims 5-6, and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Agus as applied to claims above, and further in view of Taerum.
Regarding Claim 5, Agus teaches: the computer-accessible medium of claim 1, but does not explicitly teach that the at least one image is at least one magnetic resonance image (MRI).
In a related art, Taerum teaches: that the at least one image is at least one magnetic resonance image (MRI) (Abstract: “Computed Tomography (CT) and Magnetic Resonance Imaging (MRI) are commonly used to assess patients with known or suspected pathologies of the lungs and liver”; MRIs and CTs are also commonly used to assess pathologies of the breasts) for the purpose of using MRIs for image analysis. 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Agus with the above teachings of Taerum in order to incorporate the use of MRIs. The motivation in doing so would lie in the MRI’s ability to collect multi-modal information and thus provide more information and insight into the type of lesion and related diseases. 
Regarding Claim 6, Agus, in view of Taerum, teaches: the computer-accessible medium of claim 5, wherein the at least one MRI includes at least one dynamic contrast enhanced MRI (Taerum: Abstract: “Computed Tomography (CT) and Magnetic Resonance Imaging (MRI) are commonly used to assess patients with known or suspected pathologies of the lungs and liver”; a dynamic contrast enhanced MRI is a commonly used MRI technique and would have been an obvious alternative to MRIs).
Regarding Claim 15, Agus, in view of Taerum, further teaches: the computer-accessible medium of claim 1, wherein the computer arrangement is further configured to normalize the at least one image (Taerum: ¶120: “Preprocessing acts at 608 include normalizing the images, cropping the images and resizing the image.”) for the purpose of reducing variability in images and among images.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have further modified Agus, in view of Taerum, with the additional teaching of Taerum in order to incorporate normalizing images. The motivation in doing so would lie in reducing variability in and among images for better results from the neural network.
Regarding Claim 16, Agus, in view of Taerum teaches: the computer-accessible medium of claim 15, wherein the computer arrangement is configured to normalize the at least one image by subtracting a mean for a plurality of images of further internal portions of further breasts, and dividing by a standard deviation for the at least one image (Taerum: ¶120: “Preprocessing acts at 608 include normalizing the images, cropping the images and resizing the image.”; normalizing is commonly done by subtracting an average and dividing by the standard deviation.).
Regarding Claim 17, Agus, in view of Taerum, further teaches: the computer-accessible medium of claim 1, wherein the computer arrangement is further configured to (i) translate the at least one image, (ii) rotate the at least one image, (iii) scale the at least one image, and (iv) shear the at least one image (Taerum: ¶26: “The at least one processor may augment at least some of the image data in the plurality of batches of labeled image sets according to at least one of: a horizontal flip, a vertical flip, a shear amount, a shift amount, a zoom amount, a rotation amount, a brightness level, a contrast level, a nonlinear deformation, a nonlinear contrast deformation, or a nonlinear brightness deformation.”) for the purpose generating additional images for training the neural network.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have further modified Agus, in view of Taerum, with the additional teaching of Taerum in order to incorporate a variety of image transformations. The 
Regarding Claim 18, Agus, in view of Taerum, further teaches: the computer-accessible medium of claim 1, wherein the computer arrangement is further configured to segment the at least one image prior to applying the at least one neural network (Taerum: Figure 54: element 5410 and 5416; Figure 54 shows that the image data is segmented before being classified by a neural network) for the purpose of isolating regions of interest in the image. 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have further modified Agus, in view of Taerum, with the additional teachings of Taerum in order to incorporate segmenting before applying a neural network. The motivation in doing so would lie in the ability to have a neural network classify relevant areas and regions in an image. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIUS CHAI whose telephone number is (571)272-4209. The examiner can normally be reached Monday-Thursday and Alternate Friday 8am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on (571) 272-7332. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JULIUS CHAI/Examiner, Art Unit 2668                                                                                                                                                                                                        
/VU LE/Supervisory Patent Examiner, Art Unit 2668